DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-15) and cancelation of claim 17, without traverse, in the reply filed on 11/03/2021 is acknowledged. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26, and 242.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 241.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate the calculation unit (page 26 line 11), the sensor unit (page 28 line 30),  the processing unit (page 26 line 28) and the computing unit (page 25 line 28) and reference character “200” has been used to designate both a communication unit (page 21 line 12), a wireless communication unit (page 21 line 16), and a receiving unit (page 21 lines 15-16).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical locking blot of claim 14 line 4 and claim 15 line 4, and the motor brake of claim 14 line 4 and claim 15 line 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
	The specification is objected to for failing to adhere to the guidelines listed below, including failing to organize the specification under the below section headings.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because it is replete with informalities. Non-limiting examples include the following:
Page 3 of the specification repeats itself on several instances including “means for detecting an acceleration of the door leaf fall detection device” on lines 5 and 11-12, and “a wireless communication unit” on lines 6-7 and 13 as non-limiting examples.
On line 27 of page 7, “EMERGENCY-STOPP” should read “EMERGENCY-STOP”.
On line 26 of page 19, “the door can comprise 2 segments” appears to be a typo that should read “the door leaf can comprise segments”. 
On line 28-29 of page 26, “is only used to method the measured values” appears to be a translational error as “method” is not a verb.
On line 4 of page 29, “The alternate energy converter 21 shown in Fig. 5” should read “The alternate energy converter 21 shown in Fig. 6”.
  These examples have been non-limiting. It is up to the applicant to find and correct all similar issues. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
On line 8 the limitation “leaf]” should read “leaf”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a door leaf which is guided by lateral guides and which covers a door opening” on lines 3-4. This is unclear to the examiner because it appears to be positively requiring the door leaf to always be covering the door opening, and to always be in the process of being ‘guided by lateral guides’. If these are not the interpretations intended by the applicant, then the applicant should amend the claim to add intended use language such as --configured to-- or the like.
The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raffray et al. (EP2067922).
Regarding claim 1, Raffray et al. teaches (figures 1-2) a door leaf fall detection device (1) for detecting a fall of a door leaf of a door (intended use language), the door leaf fall detection device (1) being provided on or in the door leaf (11), comprising: a detector (15) for detecting an acceleration of the door leaf fall detection device in at least one falling direction of the door leaf fall detection device (lines 250-253 of the provided English translation); and a wireless communication unit (153) for transmitting a fall notification signal in response to a positive detection of the fall of the door leaf (if the acceleration is greater than a preset threshold, the notification is sent, lines 261-295 of the provided English translation), wherein the positive detection of the fall of the door leaf is based on the detected acceleration (if the acceleration is greater than a preset threshold, the notification is sent, lines 261-295 of the provided English translation).
Regarding claim 5, Raffray et al. teaches (figs. 1-2) that the positive detection of the fall of the door leaf is determined where the detected acceleration deviates from a predetermined acceleration range  (if the acceleration is greater than a preset threshold, the notification is sent, lines 261-295 of the provided English translation).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Raffray et al. (EP2067922) in view of Lee (US 20130154439).
Regarding claim 2, although Raffray et al. teaches (fig. 1-2) an electromechanical energy converter (the circuit 151 converts movement of the door into a voltage, lines 268-271 of the provided English translation) wherein a power supply (the voltages from line 268 of the provided English translation) of the door leaf fall detection device (1) is provided with electrical power from the electromechanical energy converter (the converter provides electrical power, line 268 of the provided English translation), Raffray et al. does not teach the electromechanical energy converter having a mass movable relative to said door leaf fall detection device. 

Regarding claim 3, Raffray et al. does not teach that the detector for detecting the acceleration of the door leaf fall detection device is a piezoelectric acceleration sensor or a MEMS acceleration sensor which measures the acceleration of the door leaf fall detection device in the falling direction.
Lee teaches (fig. 1) a detector for detecting the acceleration of the door leaf fall detection device (intended use) is a piezoelectric acceleration sensor (30). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Raffray et al. by replacing the portion of the detector that detects acceleration based off of the voltage with a piezoelectric acceleration sensor as taught by Lee. This alteration provides the predictable and expected result of a detector that generates energy directly based on the amount of acceleration.
Regarding claim 4, modified Raffray et al. teaches (figs. 1-2) that the detector (15) for detecting the acceleration of the door leaf fall detection device (intended use) is an analog-to-digital converter (the voltage detected is an analog signal, and the signal sent is a digital signal) which detects a voltage of an output of the electromechanical energy converter (lines 261-295 of the provided English translation), wherein the voltage of the output of the energy converter is a function of the acceleration of the door leaf fall detection device in the falling direction (lines 268-271 of the provided English translation).

Regarding claim 10, Raffray et al. as modified by Lee (fig. 1 of Lee) teaches that the electromechanical energy converter (151) is arranged such that it is based on the piezoelectric principle (see claim 2 modification above).
Regarding claim 11, Raffray et al. as modified by Lee (fig. 1 of Lee) teaches that the electromechanical energy converter (151) is a linear generator (the cantilever only allows movement in the up and down direction), a degree of freedom of the mass of the electromechanical energy converter is f = 1, and the degree of freedom of the mass corresponds to at least one of the falling directions (the cantilever only allows movement of the mass in the up and down direction, thus the degree of freedom is f=1).
	Regarding claim 12, modified Raffray et al. teaches (figs. 1-2) an energy management unit (152) for managing energy generated by the electromechanical energy converter (intended use language).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raffray et al. (EP2067922) in view of Tan (US 20100217558).

Tan teaches a device that generates a signal (132) when the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be longer than a period of time in which the detected acceleration occurs during normal operation (paragraph 0056 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Raffray et al. by incorporating the teachings of Tan so that the positive detection of the fall of the door leaf is determined where the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be longer than a period of time in which the detected acceleration occurs during normal operation. This alteration provides the predictable and expected results of a user being able to specify the custom parameters of acceleration that are permissible and impermissible, better detecting when the door is unwantedly accelerating.
Regarding claim 7, Raffray et al. does not teach that the positive detection of the fall of the door leaf is determined where the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be shorter than a period of time in which the detected acceleration occurs during normal operation of the door leaf.
Tan teaches a device that generates a signal (132) when the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Raffray et al. by incorporating the teachings of Tan so that the positive detection of the fall of the door leaf is determined where the detected acceleration is within an impermissible acceleration range for a predetermined first period of time, and wherein the predetermined first period of time is arranged to be shorter than a period of time in which the detected acceleration occurs during normal operation. This alteration provides the predictable and expected results of a user being able to specify the custom parameters of acceleration that are permissible and impermissible, better detecting when the door is unwantedly accelerating.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raffray et al. (EP2067922) in view of Rejc (US 20150176321).
Regarding claim 13, Raffray et al. teaches (figs. 1-2) a system for fall protection of a door, comprising: a door (11) comprising: a door leaf (10) which covers a door opening (the area the door covers), a driving device (13) for moving the door leaf between an open and closed position, and a controller (14) for controlling the driving device, the controller having a further communication unit (14a); and a door leaf fall detection device provided on or in the door leaf (1), comprising: a detector (15) for detecting an acceleration of the door leaf fall detection device in at least one falling direction of the door leaf fall detection device (lines 250-253 of the provided English translation); and a wireless communication unit (153) for transmitting a fall notification signal to the further communication unit of the controller in response to a positive detection of a fall of the door leaf (if the acceleration is greater than a preset threshold, the notification is sent, lines 261-295 of the provided English translation), wherein the positive detection of the fall of the door leaf is based on the detected acceleration (if the 
Rejc teaches (fig. 1) a door leaf (2) guided by lateral guides (on both sides of the leaf in figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Raffray et al. by having the door leaf guided by lateral guides as taught by Rejc. This alteration provides the predictable and expected result of the lateral guides securing the door leaf when it is closed to not allow entrance through the opening.
	Regarding claim 14, modified Raffray et al. does not teach that in response to the fall notification signal being received, an emergency stop mechanism stops the fall of the door leaf within a predefined period of time by triggering a motor brake and/or mechanical locking bolts by the door leaf fall detection device.
	Rejc teaches (figs. 1-2) that after a signal is received (from the controller, paragraph 0049 line 1), an emergency stop mechanism (the motor and connection to the controller) stops the fall of the door leaf within a predefined period of time by triggering a motor brake (paragraph 050 lines 3-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify modified Raffray et al. by triggering the motor, in response to the fall notification signal being received, to stop the fall of the door leaf within a predefined period of time as taught by Rejc. This alteration provides the predictable and expected result of the door being safer, as the door is able to be stopped upon detection of it falling.
Regarding claim 15, modified Raffray et al. does not teach that in response to the fall notification signal being received, an emergency stop mechanism stops the fall of the door leaf within a predefined period of time by releasing a motor brake and/or mechanical locking bolts from the controller.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify modified Raffray et al. by having, in response to the fall notification signal being received, the brake released to stop the fall of the door leaf within a predefined period of time as taught by Rejc. This alteration provides the predictable and expected result of the door being safer, as the door is able to be stopped upon detection of it falling.


    PNG
    media_image1.png
    177
    687
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634